October 9, 1953

Hon. D. C."Greer         Opinion No. S-l.05
State Highiiay Engineer
Texas Highway Department Re: Whether the Highway Depart-
Austin,Texas                  ment'has authority to con-
                              struct a building on land
                              owned by It at Camp &bbard
                              to house its Motor Vehicle
                             RegistrationDivision and
                              personnel from other divi-
                              sions for the furtherance
                              of public road 'construc-
                              tion and eatabllshment'of
Dear Mr. Freer:               a system of State Highways.
         In your letter of September 9, 1953, you request
the apinion of this office on the authority of the T6xas
Highway Department to construct a'building on land owned
by It at Camp Hubbard to house its Motor Vehicle Registra-
tion Division and personnel from other Divisions. Your
letter In part states as follows:
            "The Highway Department is contemplatingthe
        constructionof a building upon land owtiedby it
        at Camp Hubbard to house its Motor VehiclesRegis-
        tration Division'and personnel from other divl-
        sions connected with the oonstructlonand main-
        tenance of State Highiiays.Because of the'crowded
        condition of the Highway Building the Highway Com-
        mission has determined that such a building is
        necessary to the continued efficient functioning
        of the Department In the constructionand maln-
        tenance of highways. The need for such building
        is immediate. . . ."
         Article 6663, Vernon's Civil Statutes, places the
administrative~controlof the State Highway Department in
the State Highway Commissionand the State Highway Engineer.
Article 6673 authorices the ComiUssion to take over and
maintain the various State highways in Texas and provides
for the use of the autombblle registrationfees for the
maintenance of such highways. Article 6674, after provid-
ing that the Legislature shall make appropriationfor the
maintenance and running expense of the Department and the
Hon. D. C. Oreer, page 2, (S-105)


fixing of'.thecompensationof the,HighwayEtigineerand
other employees of the Department,then provides:
         ”
             *  All money herein authorized to be
                 e   Q

     approw'iatedfor the operation of the Depart-
     ment and the uurchase df"edulnm&ntshall be
     paid from the-State High&ii F&d and the re-
     mainder of said fund shall be expended by the
     Commission for the furtheranceof publio road
     constructionand the establishmentof a system
     or State highways as herein provided." (Emphasis
     added)
         Artiole 6674e,~.
                        Vernon's Civil Statutes, provides:
        "All moneys now or-hereafterdeposited in
    the State TreasuryM clieditof the 'State
    Highway Funds',includingall Federiil'aid mon-
    eys depoeited to the cre~dltof said fund under
    the term& of the Federal Highway Act atidall
    couhtg a'idmoneys deposited~tothe credit of
    said fund under the terms of this Act shall
    be subject to appropi9ationfor the Spe?io
    purpose of‘the Improvementof eaid system of
    State Highways by the State Highway Depart-
    ment." (Emphasisadded)
         After legislationw&s pagsed to retire aounty
bonds issued to support highways wlthiiithe State/A&i-
tile6674s~5, Vernon"s CIVII Statutes;was    ssed, which
Uas substantiallyidenticalQiithArticle 6i? 74e, V.C.S.,
with the exception that the.clause "and all county aid
moneys deposited to.the credi'tof said fund under the
terms of this Act" was omitted.
         Under the authority of the Articles above cited,
the Fifty-thirdLegislature passed its oetieralApproprla-
tion Bill, being Chapter 81, pacts53rd Legislature,1953,
which In part provides as follows:
        "All revenues, fees, grants in aid and
    other receipts recovered for credit to the
    State Highway Fund during the biennltimbe-
    ginning September 1, 1953, together with
    the balance of such funds on hand at the
    beginning of each year of said biennium,
    are appropriatedfor the establishing,
    planning, construatl6nand malntaincng B
    system of State HIghways as contemplated
. .   *




          Hon. D. C. Greer, page 3 (S-105)


              and set forth in Chapter 1, Title 116, ,and,
              Chapter 186, General Laws, 39th Legislature,
              Reqlar Session, and amendments thereto. . .
              . .   (Emphasisadded)
          This appropriationbill establishingthe Highway Fund for
          the 1953-1354 biennium is not materially different from
          the general appropriationbills passed prior to this time.
                   The Highway Commission is given express'authority
          to construct and maintain a system of State highways and
          with this express grant of power is also conferred such
          Fmplied powers as are necessary to carry out the powers
          expressly granted, or such as are required to accomplish
          the $urposes for which they were created. 29 C.J. 563-64,
          Highways, Sec. 282.
                   Since the time the Highway Department was created,
          the Commission has interpretedthe above legislativeacts
          as giving it the authority to expend millions of dollars
          in the constructionof many buildings throughout the State
          to office its personnel and to provide storage for its
          equipment for the furtheranceof public road construction
          and the establishmentof a system of State Highways. It
          was strengthened In such interpretationby an opinion of
          this office dated August=, 1328 from H. Grady Chandler,
          Assistant Attorney General, to Hon. Gibb Gillchrist, State
          Righway Engineer, where, in response to an opinion request
          as to whether the State Bighway Department could legally
          expend money from the Righway Fund for purchase of land
          for building sites and storage yards for materials and
          equipment to be used in connection with constructionand
          maintenance of highways; this office advised that while
          the Highway Commissionwas only given authority to con-
          struct and maintain highways, yet, we were of the opinion
          that the Commission was not restricted to the exercise of
          the powers expressly cdnferred upon it, but it could ex-
          ercise such implied powers as are necessary to carry out
          the powers expressly granted or such as'are required to
          accomollsh the purposes for which they were created.
                   And the Commissionwas further sustained In Its
          interpretationby the fact that the Legislature could not
          help but be aware of the huge sums of money which have
          been expended for the constructionof buildings In the past
          and therefore could not help but be aware of the interpre-
          tation placed on the legislativeappropriationsmade from
          biennium to biennium to the State Highway Department Fund,
          and yet,at each biennium an appropriationwas made by the
Hon. D. C. Greer, page 4 (S-105)


Legislature in which they continued to use substantially
the same wording.
          Although there is no specific legislativeau-
thority for the State Highway Commission to erect build-
ings to,house its personnel and equipment, there Is im-
plied authority to do so in,order to carry out the specific
powers granted to the Commission for the furtheranceof
public road constructionand the establishmentof a system
of State highways. The Commission having the Implied power
to construct buildings to carry out the specific power
granted it for the furtheranceof public road construction
and the sstabllshmentof a system of State highways, each
contemplatedbuilding presents a fact situation for the
Commission to determine whether or not such building is
necessary for the furtheranceof public road construction
and the establishmentof a system of State highways.

                          SUMMARY

                The Highway Department has the au-
            thority to construct a building on land
            owned by it at Camp Hubbard to house its
            Motor Vehicle RegistrationDivision and
            personnel from other Divisions If such
            constructionis a necessary incident to
            the furtheranceof public road construc-
            talonand the establishmentof a system
            of State highways.
APPROVED:                           Yours very truly,
W. V. Geppert                       JOHN BEN SREPPERD
Reviewer                            Attorney General of Texas
Willis E. Gresham
Reviewer
Robert S. Trotti
                                    BY
First Assistant
John Ben Shepperd
Attorney General
RGR/rt